J. S37033/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    v.                   :
                                         :
JOSEPH PATTERSON,                        :         No. 1979 EDA 2019
                                         :
                         Appellant       :


              Appeal from the PCRA Order Entered June 27, 2019,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0006519-2012


BEFORE: SHOGAN, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    Filed: October 22, 2020

        Joseph Patterson appeals from the June 27, 2019 order entered by the

Court of Common Pleas of Philadelphia County dismissing his petition for relief

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we remand with instructions.

        On September 18, 2012, appellant entered a negotiated guilty plea,

wherein he pled guilty to one count each of attempted murder and possession

of an instrument of crime.1 Pursuant to the terms of the negotiated guilty

plea agreement, the trial court imposed an aggregate sentence of 12-24 years’

imprisonment, with mental health treatment as needed. Appellant did not

seek direct appellate review.




1   18 Pa.C.S.A. §§ 901(a) and 907(a), respectively.
J. S37033/20

      On August 22, 2013, appellant filed a timely pro se PCRA petition. On

February 10, 2017, the PCRA court appointed Peter A. Levin, Esq., to

represent appellant.    Attorney Levin filed an amended PCRA petition on

appellant’s behalf on October 18, 2017. The PCRA court subsequently held an

evidentiary hearing on January 31, 2019. On March 15, 2019, the PCRA court

entered an order       dismissing   appellant’s   PCRA petition and    granting

Attorney Levin leave to withdraw. The PCRA court then vacated its March 15,

2019 order on June 27, 2019. That same day, the PCRA court entered an

order dismissing appellant’s PCRA petition.

      Appellant filed a notice of appeal on July 12, 2019. The PCRA court

ordered appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), and appellant timely complied. The PCRA court

subsequently filed an opinion pursuant to Pa.R.A.P. 1925(a).

      Before we can address the merits of appellant’s appeal, we must first

determine whether we have jurisdiction to do so. Indeed, we may raise a

jurisdictional issue sua sponte. Commonwealth v. Parker, 173 A.3d 294,

296 (Pa.Super. 2017), citing Commonwealth v. Grove, 170 A.3d 1127,

1136-1137 (Pa.Super. 2017); Commonwealth v. Ivy, 146 A.3d 241, 255

(Pa.Super. 2016).

      As our supreme court has observed:

            Once a PCRA petition has been decided and the ruling
            on it has become final, there is nothing for a
            subsequent petition or pleading to “extend.” Far from
            continuing in perpetuity, the trial court’s jurisdiction


                                      -2-
J. S37033/20


           over a matter generally ends once an appeal is taken
           from a final order or, if no appeal is taken, thirty days
           elapse after the final order. See 42 Pa.C.S.[A.]
           § 5505 (“Modification of orders: Except as otherwise
           provided or prescribed by law, a court upon notice to
           the parties may modify or rescind any order within
           30 days after its entry, notwithstanding the prior
           termination of any term of court, if no appeal from
           such order has been taken or allowed.”).

Commonwealth v. Robinson, 837 A.2d 1157, 1162 (Pa. 2003) (emphasis

added).

     This court, however, has recognized that there are some instances in

which a final order may be altered beyond 30 days of entry.

           The power to modify a sentence in order to amend
           records, to correct mistakes of court officers or
           counsel’s inadvertencies, or to supply defects or
           omissions in the record is inherent in our court
           system. Commonwealth v. Fiore, [] 491 A.2d 276
           ([Pa.Super.] 1985).       A sentencing court can,
           sua sponte, correct an illegal sentence originally
           imposed, even after the defendant has begun serving
           the original sentence. Commonwealth v. Jones, []
           554 A.2d 50 ([Pa.] 1989).           Where an initial
           punishment was procured by fraud, the trial court may
           decrease or increase the initial sentence. Id.
           Commonwealth v. Myer, [] 82 A.2d 298
           ([Pa.Super.] 1951). This inherent power of the court
           to correct obvious and patent mistakes is not
           eliminated by the expiration of the thirty-day appeal
           period. Commonwealth v. Cole, [] 263 A.2d 339
           ([Pa.] 1970). In Cole, the Pennsylvania Supreme
           Court explained that an order granting both a new trial
           and an arrest of judgment was clearly contradictory;
           thus, the original order was patently erroneous and
           could be corrected even after the thirty days had
           passed. Id.




                                     -3-
J. S37033/20

Commonwealth v. Harper, 890 A.2d 1078, 1082 (Pa.Super. 2006), quoting

Commonwealth v. Quinlan, 639 A.2d 1235, 1239 (Pa.Super. 1994), appeal

dismissed as improvidently granted, 675 A.2d 711 (Pa. 1996).

      In the instant case, there is no evidence of record that the PCRA court’s

March 15, 2019 order was the product of fraud, nor is there any evidence of

record indicating that the March 15, 2019 order was contradictory or was

vacated to correct any obvious or patent mistakes. Accordingly, we remand

this case for the PCRA court to file a supplemental Pa.R.A.P. 1925(a) opinion

explaining why it vacated its March 15, 2019 order on June 27, 2019, and

then again immediately entered another order dismissing appellant’s PCRA

petition.   The PCRA court shall file its supplemental Rule 1925(a) opinion

within 30 days of the filing of this memorandum.

      Case remanded. Jurisdiction retained.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/22/20




                                     -4-